Exhibit 10.1

 

VIVUS, INC.

 

1994 EMPLOYEE STOCK PURCHASE PLAN

 

(as amended on April 14, 2003, and April 29, 2011)

 

The following constitute the provisions of the 1994 Employee Stock Purchase Plan
of VIVUS, Inc.

 

1.               Purpose.  The purpose of the Plan is to provide employees of
the Company and its Designated Subsidiaries with an opportunity to purchase
Common Stock of the Company through accumulated Contributions (as defined
below).  It is the intention of the company to have the Plan qualify as an
“Employee Stock Purchase Plan” under Section 423 of the Internal Revenue Code of
1986, as amended.  The provisions of the Plan, accordingly, shall be construed
so as to extend and limit participation in a manner consistent with the
requirements of that section of the Code.

 

2.               Definitions.

 

(a)          “Administrator” shall mean the Board or any committee of members of
the Board designated by the Board to administer the Plan pursuant to Section 13.

 

(b)         “Board” shall mean the Board of Directors of the company.

 

(c)          “Change of Control” shall mean the occurrence of any of the
following events:

 

(i)                                     Any “person” (as such term is used in
Sections 13(d) and 14(d) of the Exchange Act) becomes the “beneficial owner” (as
defined in Rule 13d-3 of the Exchange Act), directly or indirectly, of
securities of the Company  representing fifty percent (50%) or more of the total
voting power represented by the Company’s then outstanding voting securities; or

 

(ii)                                  The consummation of the sale or
disposition by the Company of all or substantially all of the Company’s assets;
or

 

(iii)                               The consummation of a merger or
consolidation of the Company, with any other corporation, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or its parent) at least fifty percent (50%) of the total voting
power represented by the voting securities of the Company, or such surviving
entity or its parent outstanding immediately after such merger or consolidation;
or

 

(iv)                              A change in the composition of the Board, as a
result of which fewer than a majority of the Directors are Incumbent Directors. 
“Incumbent Directors” shall mean Directors who either (A) are Directors of the
Company, as applicable, as of the date hereof, or (B) are elected, or nominated
for election, to the Board with the affirmative votes of at least a majority of
those Directors whose election or nomination was not in connection with any
transaction described in subsections (i), (ii) or (iii) or in connection with an
actual or threatened proxy contest relating to the election of Directors of the
Company.

 

(d)         “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

(e)          “Common Stock” shall mean the Common Stock of the Company.

 

(f)            “Company” shall mean VIVUS, Inc. and any Designated Subsidiary of
the Company.

 

--------------------------------------------------------------------------------


 

(g)         “Compensation” shall mean all base straight time gross earnings and
commissions, exclusive of payments for overtime, shift premium, incentive
compensation, incentive payments, bonuses and other compensation.  The
Administrator, in its discretion, may, on a uniform and nondiscriminatory basis,
establish a different definition of Compensation for a subsequent Offering
Period.

 

(h)         “Contributions” shall mean the payroll deductions and other
additional payments that the Company may permit to be made by a participant to
fund the exercise of options granted pursuant to the Plan.

 

(i)             “Designated Subsidiary” shall mean any Subsidiary which has been
designated by the Administrator from time to time in its sole discretion as
eligible to participate in the Plan.

 

(j)             “Eligible Employee” shall mean any individual who is a common
law employee of the Company or any Designated Subsidiary whose customary
employment with the Company or any Designated Subsidiary is at least twenty (20)
hours per week and more than five (5) months in any calendar year, or any lesser
number of hours per week and/or number of months in any calendar year
established by the Administrator (if required under applicable local law) for
purposes of any separate Offerings.  For purposes of the Plan, the employment
relationship shall be treated as continuing intact while the individual is on
sick leave or other leave of absence approved by the Company.  Where the period
of leave exceeds three (3) months and the individual’s right to reemployment is
not guaranteed either by statute or by contract, the employment relationship
will be deemed to have terminated three (3) months and one (1) day following
commencement of such leave.  The Administrator, in its discretion, from time to
time may, prior to an Enrollment Date for all options to be granted on such
Enrollment Date in an Offering, determine (on a uniform and nondiscriminatory
basis or as otherwise permitted by Treasury Regulation Section 1.423-2) that the
definition of Eligible Employee will or will not include an individual if he or
she: (i) has not completed at least two (2) years of service since his or her
last hire date (or such lesser period of time as may be determined by the
Administrator in its discretion), (ii) customarily works not more than twenty
(20) hours per week (or such lesser period of time as may be determined by the
Administrator in its discretion), (iii) customarily works not more than five (5)
months per calendar year (or such lesser period of time as may be determined by
the Administrator in its discretion), (iv) is a highly compensated employee
within the meaning of Section 414(q) of the Code, or (v) is a highly compensated
employee within the meaning of Section 414(q) of the Code with compensation
above a certain level or is an officer or subject to the disclosure requirements
of Section 16(a) of the Exchange Act, provided the exclusion is applied with
respect to each Offering in an identical manner to all highly compensated
individuals of the Employer whose Employees are participating in that Offering. 
Each exclusion shall be applied with respect to an Offering in a manner
complying with U.S. Treasury Regulation Section 1.423-2(e)(2)(ii).

 

(k)          “Enrollment Date” shall mean the first day of each Offering Period.

 

(l)             “Exercise Date” shall mean the last day of each Offering Period.

 

(m)       “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, including the rules and regulations promulgated thereunder.

 

(n)         “Fair Market Value” shall mean, as of any date, the value of Common
Stock determined as follows:

 

(1)                                  If the Common Stock is listed on any
established stock exchange or a national market system, including without
limitation the NASDAQ Global Select Market, the NASDAQ Global Market or the
NASDAQ Capital Market of The NASDAQ Stock Market , its Fair Market Value shall
be the closing sale price for the Common Stock (or the mean of the closing bid
and asked prices, if no sales were reported), as quoted on such exchange (or the
exchange with the greatest volume of trading in Common Stock) or system on the
date of such determination, as reported in The Wall Street Journal or such other
source as the Administrator deems reliable, or;

 

(2)                                  If the Common Stock is regularly quoted by
a recognized securities dealer but selling prices are not reported, its Fair
Market Value shall be the mean of the closing bid and asked prices for the
Common Stock on the date of such determination, as reported in The Wall Street
Journal or such other source as the Administrator deems reliable, or;

 

--------------------------------------------------------------------------------


 

(3)                                  In the absence of an established market for
the Common Stock, the Fair Market Value thereof shall be determined in good
faith by the Administrator.

 

(o)         “Offering” shall mean an offer under the Plan of an option that may
be exercised during an Offering Period as further described in Section 4.  For
purposes of the Plan, the Administrator may designate separate Offerings under
the Plan (the terms of which need not be identical) in which Eligible Employees
of the Company and/or one or more of the Designated Subsidiaries will
participate, even if the dates of the applicable Offering Periods of each such
Offering are identical and the provisions of the Plan will separately apply to
each Offering.  To the extent permitted by U.S. Treasury Regulation Section
1.423-2(a)(1), the terms of each Offering need not be identical provided that
the terms of the Plan and an Offering together satisfy U.S. Treasury Regulation
Sections 1.423-2(a)(2) and (a)(3).

 

(p)         “Offering Period” shall mean a period of approximately six (6)
months, commencing on the first Trading Day on or after May 15 and terminating
on the last Trading Day in the period ending the following November 14, or
commencing on the first Trading Day on or after November 15 and terminating on
the last Trading Day in the period ending the following May 14, during which an
option granted pursuant to the Plan may be exercised.  The duration and timing
of Offering Periods may be changed pursuant to Section 4 of this Plan.  The
initial Offering Period shall be determined by the Board of Directors.

 

(q)         “Plan” shall mean this Employee Stock Purchase Plan.

 

(r)            “Purchase Price” shall mean an amount equal to 85% of the Fair
Market Value of a share of Common Stock on the Enrollment Date or on the
Exercise Date, whichever is lower; provided, however, that the Purchase Price
may be determined for subsequent Offering Periods by the Administrator subject
to compliance with Section 423 of the Code (or any successor rule or provision
or any other applicable law, regulation or stock exchange rule) or pursuant to
Section 19.

 

(s)          “Reserves” shall mean the number of shares of Common Stock covered
by each option under the Plan which have not yet been exercised and the number
of shares of Common Stock which have been authorized for issuance under the Plan
but not yet placed under option.

 

(t)            “Subsidiary” shall mean a “subsidiary corporation,” whether now
or hereafter existing, as defined in Section 424(f) of the Code.

 

(u)         “Trading Day” shall mean a day on which national stock exchanges and
the National Association of Securities Dealers Automated Quotation (NASDAQ)
System are open for trading.

 

3.               Eligibility.

 

(a)          Any Eligible Employee (as defined in Section 2(g)), who shall be
employed by the Company on a given Enrollment Date shall be eligible to
participate in the Plan.

 

(b)         Employees who are citizens or residents of a non-U.S. jurisdiction
(without regard to whether they also are citizens or residents of the United
States or resident aliens (within the meaning of Section 7701(b)(1)(A) of the
Code)) may be excluded from participation in the Plan or an Offering if the
participation of such employees is prohibited under the laws of the applicable
jurisdiction or if complying with the laws of the applicable jurisdiction would
cause the Plan or an Offering to violate Section 423 of the Code.

 

(c)          Any provisions of the Plan to the contrary notwithstanding, no
Eligible Employee shall be granted an option under the Plan (i) to the extent,
immediately after the grant, such Eligible Employee (or any other person whose
stock would be attributed to such Eligible Employee pursuant to Section 424(d)
of the Code) would own capital stock of the Company or of any Subsidiary and/or
hold outstanding options to purchase such stock possessing five percent (5%) or
more of the total combined voting power or value of all classes of the capital
stock of the Company or of any Subsidiary, or (ii) to the extent his or her
rights to purchase stock under all employee stock purchase plans (as defined in
Section 423 of the Code) of the Company and its subsidiaries to accrue at a rate
which exceeds Twenty-Five

 

--------------------------------------------------------------------------------


 

Thousand Dollars ($25,000) worth of stock (determined at the fair market value
of the shares at the time such option is granted) for each calendar year in
which such option is outstanding at any time, as determined in accordance with
Section 423 of the Code and the regulations thereunder.

 

4.               Offering Periods.  The Plan shall be implemented by consecutive
Offering Periods with a new Offering Period commencing on the first Trading Day
on or after May 15 and November 15 each year, or on such other date as the
Administrator shall determine, and continuing thereafter until terminated in
accordance with Section 19 hereof.  The Administrator shall have the power to
change the duration of Offering Periods (including the commencement dates
thereof) with respect to future Offerings without stockholder approval if such
change is announced prior to the scheduled beginning of the first Offering
Period to be affected thereafter.

 

5.               Participation.

 

(a)          An Eligible Employee may become a participant in the Plan by
completing a subscription agreement authorizing payroll deductions in the form
of Exhibit A to this Plan and filing it with the Company’s payroll office prior
to the applicable Enrollment Date.

 

6.               Contributions.

 

(a)          At the time a participant files his or her subscription agreement,
he or she shall elect to have payroll deductions made on each pay day or other
Contributions made (to the extent permitted by the Administrator) during the
Offering Period in an amount not less than one percent (1%) not exceeding ten
percent (10%) of the Compensation which he or she receives on each pay day
during the Offering Period; provided, however, that should a pay day occur on an
Exercise Date, a participant shall have the payroll deductions made on such day
applied to his or her account under the new Offering Period.  The Administrator,
in its sole discretion, may permit all participants in a specified Offering to
contribute amounts to the Plan through payment by cash, check or other means set
forth in the subscription agreement prior to each Exercise Date of each Offering
Period.  A participant’s subscription agreement shall remain in effect for
successive Offering Periods unless terminated as provided in Section 10 hereof.

 

(b)         Payroll deductions for a participant shall commence on the first
payroll following the Enrollment Date and shall end on the last payroll in the
Offering Period to which such authorization is applicable, unless sooner
terminated by the participant as provided in Section 10 hereof.

 

(c)          All Contributions made for a participant shall be credited to his
or her account under the Plan and payroll deductions will be withheld in whole
percentages only.  A participant may not make any additional payments into such
account.

 

(d)         A participant may discontinue his or her participation in the Plan
as provided in Section 10 hereof, or may increase or decrease the rate of his or
her Contributions during the Offering Period by completing or filing with the
Company a new subscription agreement authorizing a change in Contribution rate. 
If a participant has not followed such procedures to change the rate of
Contributions, the rate of his or her Contributions will continue at the
originally elected rate throughout the Offering Period and future Offering
Periods (unless terminated as provided in Section 10).  The Administrator may,
in its discretion, limit the nature and/or number of Contribution rate changes
during any Offering Period, and may establish such other conditions or
limitations as it deems appropriate for Plan administration.  The change in rate
shall be effective with the first full payroll period following five (5)
business days after the Company’s receipt of the new subscription agreement
unless the Company elects to process a given change in participation more
quickly.  A participant’s subscription agreement shall remain in effect for
successive Offering Periods unless terminated as provided in Section 10 hereof.

 

(e)          Notwithstanding the foregoing, to the extent necessary to comply
with Section 423(b)(8) of the Code and Section 3(b) hereof, a participant’s
Contributions may be decreased to zero percent (0%) at such time during any
Offering Period.  Subject to Section 423(b)(8) of the Code and Section 3(c) of
the Plan, Contributions shall recommence at the rate provided in such
participant’ s subscription agreement at the beginning of the first Offering

 

--------------------------------------------------------------------------------


 

Period which is scheduled to end in the following calendar year, unless
terminated by the participant as provided in Section 10 hereof.

 

(f)            Notwithstanding any provisions to the contrary in the Plan, the
Administrator may allow Eligible Employees to participate in the Plan via cash
contributions instead of payroll deductions if the Administrator determines that
cash contributions are permissible under Section 423 of the Code.

 

(g)         At the time the option is exercised, in whole or in part, or at the
time some or all of the Company’s Common Stock issued under the Plan is disposed
of (or any other time that a taxable event related to the Plan occurs), the
participant must make adequate provision for the Company’s (or Designated
Subsidiary’s) federal, state, local or any other tax liability payable to any
authority including taxes imposed by jurisdictions outside of the U.S., national
insurance, social security or other tax withholding obligations, if any, which
arise upon the exercise of the option or the disposition of the Common Stock (or
any other time that a taxable event related to the Plan occurs).  At any time,
the Company may, but will not be obligated to, withhold from the participant’s
compensation the amount necessary for the Company to meet applicable withholding
obligations, including any withholding required to make available to the Company
any tax deductions or benefits attributable to sale or early disposition of
Common Stock by the Eligible Employee.  In addition, the Company or its
Designated Subsidiary may, but will not be obligated to, withhold from the
proceeds of the sale of Common Stock or any other method of withholding the
Company or its Designated Subsidiary deems appropriate to the extent permitted
by U.S. Treasury Regulation Section 1.423-2(f).

 

7.               Grant of Option.  On the Enrollment Date of each Offering
Period, each Eligible Employee participating in such Offering Period shall be
granted an option to purchase on the Exercise Date of such Offering Period (at
the applicable Purchase Price) up to a number of shares of the Company’s Common
Stock determined by dividing such Eligible Employee’s Contributions accumulated
prior to such Exercise Date and retained in the Participant’s account as of the
Exercise Date by the applicable Purchase Price; provided that in no event shall
an Eligible Employee be permitted to purchase during each Offering Period more
than 7,000 shares of the Company’s Common Stock (subject to any adjustment
pursuant to Section 18), on the Enrollment Date, and provided further that such
purchase shall be subject to the limitations set forth in Sections 3(b) and 12
hereof. The Eligible Employee may accept the grant of such option by turning in
a completed and signed subscription agreement (in the form attached hereto as
Exhibit A) to the Company on or prior to an Enrollment Date.  The Administrator
may, for future Offering Periods, increase or decrease, in its absolute
discretion, the maximum number of shares of the Company’s Common Stock an
Eligible Employee may purchase during an Offering Period.  Exercise of the
option shall occur as provided in Section 8 hereof, unless the participant has
withdrawn pursuant to Section 10 hereof, and shall expire on the last day of the
Offering Period.

 

8.               Exercise of Option.

 

(a)          Unless a participant withdraws from the Plan as provided in Section
10 hereof, his or her option for the purchase of shares will be exercised
automatically on the Exercise Date, and the maximum number of full shares
subject to option shall be purchased for such participant at the applicable
Purchase Price with the accumulated Contributions in his or her account.  No
fractional shares will be purchased; any Contributions accumulated in a
participant’s account which are not sufficient to purchase a full share shall be
retained in the participant’ s account for the subsequent Offering Period,
subject to earlier withdrawal by the participant as provided in Section 10
hereof.  Any other monies left over in a participant’s account after the
Exercise Date shall be returned to the participant. During a participant’s
lifetime, a participant’s option to purchase shares hereunder is exercisable
only by him or her.

 

(b)         If the Administrator determines that, on a given Exercise Date, the
number of shares with respect to which options are to be exercised may exceed
(i) the number of shares of Common Stock that were available for sale under the
Plan on the Enrollment Date of the applicable Offering Period, or (ii) the
number of shares available for sale under the Plan on such Exercise Date, the
Administrator may in its sole discretion (x) provide that the Company shall make
a pro rata allocation of the shares of Common Stock available for purchase on
such Enrollment Date or Exercise Date, as applicable, in as uniform a manner as
shall be practicable and as it shall determine in its sole discretion to be
equitable among all participants exercising options to purchase Common Stock on
such Exercise Date, and continue all Offering Periods then in effect or (y)
provide that the Company shall make a pro rata allocation of the shares
available for purchase on such Enrollment Date or Exercise Date, as applicable,
in as uniform a manner as shall be practicable and

 

--------------------------------------------------------------------------------


 

as it shall determine in its sole discretion to be equitable among all
participants exercising options to purchase Common Stock on such Exercise Date,
and terminate any or all Offering Periods then in effect pursuant to Section
19.  The Company may make pro rata allocation of the shares available on the
Enrollment Date of any applicable Offering Period pursuant to the preceding
sentence, notwithstanding any authorization of additional shares for issuance
under the Plan by the Company’s stockholders subsequent to such Enrollment Date.

 

9.               Delivery.  As promptly as practicable after each Exercise Date
on which a purchase of shares occurs, the Company shall arrange the delivery to
each participant, as appropriate, of a certificate representing the shares
purchased upon exercise of his or her option in a form determined by the
Administrator.  The Company may permit or require that shares be deposited
directly with a broker designated by the Company or to a designated agent of the
Company, and the Company may utilize electronic or automated methods of share
transfer.  The Company may require that shares be retained with such broker or
agent for a designated period of time and/or may establish other procedures to
permit tracking of disqualifying dispositions of such shares.  No participant
will have any voting, dividend, or other stockholder rights with respect to
shares of Common Stock subject to any option granted under the Plan until such
shares have been purchased and delivered to the participant as provided in this
Section 9.

 

10.         Withdrawal; Termination of Employment.

 

(a)          A participant may withdraw all but not less than all the
Contributions credited to his or her account and not yet used to exercise his or
her option under the Plan at any time by giving written notice to the Company in
the form of Exhibit B to this Plan.  All of the participant’s Contributions
credited to his or her account will be paid to such participant promptly after
receipt of notice of withdrawal and such participant’s option for the Offering
Period will be automatically terminated, and no further payroll deductions for
the purchase of shares will be made during the Offering Period.  If a
participant withdraws from an Offering Period, payroll deductions will not
resume at the beginning of the succeeding Offering Period unless the participant
delivers to the Company a new subscription agreement.

 

(b)         A participant’s withdrawal from an Offering Period will not have any
effect upon his or her eligibility to participate in any similar plan which may
hereafter be adopted by the Company or in succeeding Offering Periods which
commence after the termination of the Offering Period from which the participant
withdraws.

 

(c)          Upon a participant’s ceasing to be an Eligible Employee (as defined
in Section 2(g) hereof ), for any reason, he or she will be deemed to have
elected to withdraw from the Plan and the Contributions credited to such
participant’s account during the Offering Period but not yet used to exercise
the option will be returned to such participant or, in the case of his or her
death, to the person or persons entitled thereto under Section 14 hereof, and
such participant’s option will be automatically terminated.  The preceding
sentence notwithstanding, a participant who receives payment in lieu of notice
of termination of employment shall be treated as continuing to be an Eligible
Employee for the participant’s customary number of hours per week of employment
during the period in which the participant is subject to such payment in lieu of
notice.

 

11.         Interest.  No interest shall accrue on the Contributions of a
participant in the Plan, except as may be required by applicable law, as
determined by the Company, and if so required by the laws of a particular
jurisdiction, shall apply to all participants in the relevant Offering except to
the extent otherwise permitted by U.S. Treasury Regulation Section 1.423-2(f).

 

12.         Stock.

 

(a)          The maximum number of shares of the Company’s Common Stock which
shall be made available for sale under the Plan shall be 2,000,000 shares,
subject to adjustment upon changes in capitalization of the Company as provided
in Section 18 hereof.

 

(b)         The participant will have no interest or voting right in shares
covered by his option until such option has been exercised.

 

--------------------------------------------------------------------------------


 

(c)          Shares to be delivered to a participant under the Plan will be
registered in the name of the participant or in the name of the participant and
his or her spouse.

 

13.         Administration.  The Plan shall be administered by the Board or a
committee of members of the Board appointed by the Board.  The Administrator
shall have full and exclusive discretionary authority to construe, interpret and
apply the terms of the Plan, to designate separate Offerings under the Plan, to
determine eligibility, to adjudicate all disputed claims filed under the Plan
and to establish such procedures that it deems necessary for the administration
of the Plan (including, without limitation, to adopt such procedures and
sub-plans as are necessary or appropriate to permit the participation in the
Plan by employees who are foreign nationals or employed outside the U.S., the
terms of which sub-plans may take precedence over other provisions of this Plan,
with the exception of Section 12(a) hereof, but unless otherwise superseded by
the terms of such sub-plan, the provisions of this Plan shall govern the
operation of such sub-plan).  Unless otherwise determined by the Administrator,
the employees eligible to participate in each sub-plan will participate in a
separate Offering.  Without limiting the generality of the foregoing, the
Administrator is specifically authorized to adopt rules and procedures regarding
eligibility to participate, the definition of Compensation, handling of
Contributions, making of Contributions to the Plan (including, without
limitation, in forms other than payroll deductions), establishment of bank or
trust accounts to hold Contributions, payment of interest, conversion of local
currency, obligations to pay payroll tax, determination of beneficiary
designation requirements, withholding procedures and handling of stock
certificate that vary with applicable local requirements.  The Administrator
also is authorized to determine that, to the extent permitted by U.S. Treasury
Regulation Section 1.423-2(f), the terms of option granted under the Plan or an
Offering to citizens or residents of a non-U.S. jurisdiction will be less
favorable than the terms of options granted under the Plan or the same Offering
to employees resident solely in the U.S.  Every finding, decision and
determination made by the Administrator shall, to the full extent permitted by
law, be final and binding upon all parties.

 

14.         Designation of Beneficiary.

 

(a)          If permitted by the Administrator, a participant may file a written
designation of a beneficiary who is to receive any shares and cash, if any, from
the participant’s account under the Plan in the event of such participant’s
death subsequent to an Exercise Date on which the option is exercised but prior
to delivery to such participant of such shares and cash.  In addition, a
participant may file a written designation of a beneficiary who is to receive
any cash from the participant’s account under the Plan in the event of such
participant’s death prior to exercise of the option.  If a participant is
married and the designated beneficiary is not the spouse, spousal consent shall
be required for such designation to be effective.

 

(b)         Such designation of beneficiary may be changed by the participant at
any time by written notice in a form determined by the Administrator.  In the
event of the death of a participant and in the absence of a beneficiary validly
designated under the Plan who is living at the time of such participant’s death,
the Company shall deliver such shares and/or cash to the executor or
administrator of the estate of the participant, or if no such executor or
administrator has been appointed (to the knowledge of the Company), the Company,
in its discretion, may deliver such shares and/or cash to the spouse or to any
one or more dependents or relatives of the participant, or if no spouse,
dependent or relative is known to the Company, then to such other person as the
Company may designate.

 

(c)          All beneficiary designations will be in such form and manner as the
Administrator may designate from time to time.  Notwithstanding subsections (a)
and (b) above, the Company and/or the Administrator may decide not to permit
such designations by participants in non-U.S. jurisdictions to the extent
permitted by U.S. Treasury Regulation Section 1.423-2(f).

 

15.         Transferability.  Neither Contributions credited to a participant’s
account nor any rights with regard to the exercise of an option or to receive
shares under the Plan may be assigned, transferred, pledged or otherwise
disposed of in any way (other than by will, the laws of descent and distribution
or as provided in Section 14 hereof) by the participant.  Any such attempt at
assignment, transfer, pledge or other disposition shall be without effect,
except that the Company may treat such act as an election to withdraw funds from
an Offering Period in accordance with Section 10 hereof.

 

--------------------------------------------------------------------------------


 

16.         Use of Funds.  All Contributions received or held by the Company
under the Plan may be used by the Company for any corporate purpose, and the
Company shall not be obligated to segregate such Contributions except under such
Offerings in which applicable local law requires that Contributions to the Plan
by participants be segregated from the Company’s general corporate funds and/or
deposited with an independent third party for participants in non-U.S.
jurisdictions.  Until shares are issued, participants shall only have the rights
of an unsecured creditor with respect to such shares.

 

17.         Reports.  Individual accounts will be maintained for each
participant in the Plan.  Statements of account will be given to participating
Eligible Employees at least annually, which statements will set forth the
amounts of Contributions, the Purchase Price, the number of shares purchased and
the remaining cash balance, if any.

 

18.         Adjustments Upon Changes in Capitalization.

 

(a)          Changes in Capitalization.  Subject to any required action by the
stockholders of the Company, the Reserves as well as the price per share of
Common Stock covered by each option under the Plan which has not yet been
exercised shall be proportionately adjusted for any increase or decrease in the
number of issued shares of Common Stock resulting from a stock split, reverse
stock split, stock dividend, combination or reclassification of the Common
Stock, or any other increase or decrease in the number of shares of Common Stock
effected without receipt of consideration by the Company; provided, however,
that conversion of any convertible securities of the Company shall not be deemed
to have been “effected without receipt of consideration”.  Such adjustment shall
be made by the Administrator, whose determination in that respect shall be
final, binding and conclusive.  Except as expressly provided herein, no issuance
by the Company of shares of stock of any class, or securities convertible into
shares of stock of any class, shall affect, and no adjustment by reason thereof
shall be made with respect to, the number or price of shares of Common Stock
subject to an option.

 

(b)         Dissolution or Liquidation.  In the event of the proposed
dissolution or liquidation of the Company, the Offering Period then in progress
shall be shortened by setting a new Exercise Date (the “New Exercise Date”), and
shall terminate immediately prior to the consummation of such proposed
dissolution or liquidation, unless provided otherwise by the Administrator.  The
New Exercise Date shall be before the date of the Company’s proposed dissolution
or liquidation.  The Administrator shall notify each participant in writing, at
least ten (10) business days prior to the New Exercise Date, that the Exercise
Date for the participant’s option has been changed to the New Exercise Date and
that the participant’s option shall be exercised automatically on the New
Exercise Date, unless prior to such date the participant has withdrawn from the
Offering Period as provided in Section 10 hereof.

 

(c)          Merger or Change of Control.  In the event of a merger or a Change
of Control, each option under the Plan shall be assumed or an equivalent option
shall be substituted by such successor corporation or a parent or subsidiary of
such successor corporation, unless the Administrator determines, in the exercise
of its sole discretion and in lieu of such assumption or substitution, to
shorten the Offering Period then in progress by setting a new Exercise Date (the
“New Exercise Date”) or to cancel each outstanding right to purchase and refund
all sums collected from participants during the Offering Period then in
progress.  If the Administrator shortens the Offering Period then in progress in
lieu of assumption or substitution in the event of a merger or Change of
Control, the Administrator shall notify each participant in writing, at least
ten (10) business days prior to the New Exercise Date, that the Exercise Date
for his or her option has been changed to the New Exercise Date and that his or
her option will be exercised automatically on the New Exercise Date, unless
prior to such date he or she has withdrawn from the Offering Period as provided
in Section 10 hereof.  For purposes of this paragraph, an option granted under
the Plan shall be deemed to be assumed if, following the merger or Change of
Control, the option confers the right to purchase, for each share of option
stock subject to the option immediately prior to the merger or Change of
Control, the consideration (whether stock, cash or other securities or property)
received in the merger or Change of Control by holders of Common Stock for each
share of Common Stock held on the effective date of the transaction (and if such
holders were offered a choice of consideration, the type of consideration chosen
by the holders of a majority of the outstanding shares of Common Stock);
provided, however, that if such consideration received in the merger or Change
of Control was not solely common stock of the successor corporation or its
parent (as defined in Section 424(e) of the Code), the Administrator may, with
the consent of the successor corporation, provide for the consideration to be
received upon exercise of the option to be solely

 

--------------------------------------------------------------------------------


 

common stock of the successor corporation or its parent equal in fair market
value to the per share consideration received by holders of Common Stock in the
merger or Change of Control.

 

The Administrator may, if it so determines in the exercise of its sole
discretion, also make provision for adjusting the Reserves, as well as the price
per share of Common Stock covered by each outstanding option, in the event the
Company effects one or more reorganizations, recapitalizations, rights offerings
or other increases or reductions of shares of its outstanding Common Stock, and
in the event of the Company being consolidated with or merged into any other
corporation.

 

19.         Amendment or Termination.

 

(a)          The Administrator may at any time and for any reason terminate or
amend the Plan.  Except as provided in Section 18 hereof, no such termination
can affect options previously granted, provided that an Offering Period may be
terminated by the Administrator on any Exercise Date if the Administrator
determines that the termination of the Plan is in the best interests of the
Company and its stockholders.  Except as provided in Section 18 hereof, no
amendment may make any change in any option theretofore granted which adversely
affects the rights of any participant.  To the extent necessary to comply with
Section 423 of the Code (or any successor rule or provision or any other
applicable law or regulation), the Company shall obtain stockholder approval in
such a manner and to such a degree as required.

 

(b)         Without stockholder consent and without regard to whether any
participant rights may be considered to have been “adversely affected,” the
Administrator shall be entitled to change the Offering Periods, designate
separate Offerings, limit the frequency and/or number of changes in the amount
withheld during an Offering Period, establish the exchange ratio applicable to
amounts withheld in a currency other than U.S. dollars, permit payroll
withholding in excess of the amount designated by a participant in order to
adjust for delays or mistakes in the Company’s processing of properly completed
withholding elections, establish reasonable waiting and adjustment periods
and/or accounting and crediting procedures to ensure that amounts applied toward
the purchase of Common Stock for each participant properly correspond with
Contribution amounts, and establish such other limitations or procedures as the
Administrator determines in its sole discretion advisable which are consistent
with the Plan.

 

(c)          In the event the Administrator determines that the ongoing
operation of the Plan may result in unfavorable financial accounting
consequences, the Administrator may, in its discretion and, to the extent
necessary or desirable, modify, amend or terminate the Plan to reduce or
eliminate such accounting consequence including, but not limited to:

 

(i)                                     amending the Plan to confirm with the
safe harbor definition under the Financial Accounting Standards Board Accounting
Standards Codification Topic 718 (or any successor thereto), including with
respect to an Offering Period underway at the time;

 

(ii)                                  altering the Purchase Price for any
Offering Period including an Offering Period underway at the time of the change
in Purchase Price;

 

(iii)                               shortening any Offering Period so that
Offering Period ends on a new Exercise Date, including an Offering Period
underway at the time of the Administrator action; and

 

(iv)                              reducing the maximum percentage of
Compensation a participant may elect to set aside as Contributions; and

 

(v)                                 allocating shares.

 

Such modifications or amendments shall not require stockholder approval or the
consent of any Plan participants

 

--------------------------------------------------------------------------------


 

20.         Notices.  All notices or other communications by a participant to
the Company under or in connection with the Plan shall be deemed to have been
duly given when received in the form and manner specified by the Company at the
location, or by the person, designated by the Company for the receipt thereof.

 

21.         Conditions Upon Issuance of Shares.  Shares shall not be issued with
respect to an option unless the exercise of such option and the issuance and
delivery of such shares pursuant thereto shall comply with all applicable
provisions of law, domestic or foreign, including, without limitation, the
Securities Act of 1933, as amended, the Securities Exchange Act of 1934, as
amended, the rules and regulations promulgated thereunder, and the requirements
of any stock exchange upon which the shares may then be listed, and shall be
further subject to the approval of counsel for the Company with respect to such
compliance.

 

As a condition to the exercise of an option, the Company may require the person
exercising such option to represent and warrant at the time of any such exercise
that the shares are being purchased only for investment and without any present
intention to sell or distribute such shares if, in the opinion of counsel for
the Company, such a representation is required by any of the aforementioned
applicable provisions of law.

 

22.         Code Section 409A.  The Plan is exempt from the application of Code
Section 409A and any ambiguities herein will be interpreted to so be exempt from
Code Section 409A.  In furtherance of the foregoing and notwithstanding any
provision in the Plan to the contrary, if the Administrator determines that an
option granted under the Plan may be subject to Code Section 409A or that any
provision in the Plan would cause an option under the Plan to be subject to Code
Section 409A, the Administrator may amend the terms of the Plan and/or of an
outstanding option granted under the Plan, or take such other action the
Administrator determines is necessary or appropriate, in each case, without the
participant’s consent, to exempt any outstanding option or future option that
may be granted under the Plan from or to allow any such options to comply with
Code Section 409A, but only to the extent any such amendments or action by the
Administrator would not violate Code Section 409A.  Notwithstanding the
foregoing, the Company shall have no liability to a participant or any other
party if the option to purchase Common Stock under the Plan that is intended to
be exempt from or compliant with Code Section 409A is not so exempt or compliant
or for any action taken by the Administrator with respect thereto.  The Company
makes no representation that the option to purchase Common Stock under the Plan
is compliant with Code Section 409A.

 

23.         Term of Plan.  The Plan shall become effective upon the earlier to
occur of its adoption by the Board of Directors or its approval by the
stockholders of the Company.  It shall continue in effect until terminated under
Section 19 hereof.

 

24.         Governing Law.  The Plan shall be governed by, and construed in
accordance with, the laws of the State of California (except its choice-of-law
provisions).

 

25.         Severability.  If any provision of the Plan is or becomes or is
deemed to be invalid, illegal, or unenforceable for any reason in any
jurisdiction or as to any participant, such invalidity, illegality or
unenforceability shall not affect the remaining parts of the Plan, and the Plan
shall be construed and enforced as to such jurisdiction or participant as if the
invalid, illegal or unenforceable provision had not been included.

 

--------------------------------------------------------------------------------


 

Exhibit A

 

VIVUS, INC.

 

1994 EMPLOYEE STOCK PURCHASE PLAN

 

SUBSCRIPTION AGREEMENT

 

           Original Application

Enrollment Date:                 

 

           Change in Payroll Deduction Rate

 

           Change of Beneficiary(ies)

 

1.                                      
                                                                   hereby elects
to participate in the VIVUS, Inc. 1994 Employee Stock Purchase Plan (the
“Employee Stock Purchase Plan”) and subscribes to purchase shares of the
Company’ s Common Stock in accordance with this Subscription Agreement and the
Employee Stock Purchase Plan.

 

2.                                       I hereby authorize payroll deductions
from each paycheck in the amount of         % of my Compensation on each payday
(not to exceed 10%) during the Offering Period in accordance with the Employee
Stock Purchase Plan.  (Please note that no fractional percentages are
permitted.)

 

3.                                       I understand that said payroll
deductions shall be accumulated for the purchase of shares of Common Stock at
the applicable Purchase Price determined in accordance with the Employee Stock
Purchase Plan.  I understand that if I do not withdraw from an Offering Period,
any accumulated payroll deductions will be used to automatically exercise my
option.

 

4.                                       I have received a copy of the complete
“Employee Stock Purchase Plan.”  I understand that my participation in the
Employee Stock Purchase Plan is in all respects subject to the terms of the
Plan.  I understand that the grant of the option by the Company under this
Subscription Agreement is subject to obtaining stockholder approval of the
Employee Stock Purchase Plan.

 

5.                                       Shares purchased for me under the
Employee Stock Purchase Plan should be issued in the name(s) of (Eligible
Employee or Eligible Employee and Spouse Only):

 

6.                                       I understand that if I dispose of any
shares received by me pursuant to the Plan within 2 years after the Enrollment
Date (the first day of the Offering Period during which I purchased such
shares), I will be treated for federal income tax purposes as having received
ordinary income at the time of such disposition in an amount equal to the excess
of the fair market value of the shares at the time such shares were purchased by
me over the price which I paid for the shares.  I hereby agree to notify the
Company in writing within 30 days after the date of any disposition of shares
and I will make adequate provision for Federal, state or other tax withholding
obligations, if any, which arise upon the disposition of the Common Stock.  The
Company may, but will not be obligated to, withhold from my compensation the
amount necessary to meet any applicable withholding obligation including any
withholding necessary to make available to the Company any tax deductions or
benefits attributable to sale or early disposition of Common Stock by me. If I
dispose of such shares at any time after the expiration of the 2-year holding
period, I understand that I will be treated for federal income tax purposes as
having received income only at the time of such disposition, and that such
income will be taxed as ordinary income only to the extent of an amount equal to
the lesser of (1) the excess of the fair market value of the shares at the time
of such disposition over the purchase price which I paid for the shares, or
(2) 15% of the fair

 

--------------------------------------------------------------------------------


 

market value of the shares on the first day of the Offering Period.  The
remainder of the gain, if any, recognized on such disposition will be taxed as
capital gain.

 

7.                                       I hereby agree to be bound by the terms
of the Employee Stock Purchase Plan.  The effectiveness of this Subscription
Agreement is dependent upon my eligibility to participate in the Employee Stock
Purchase Plan.

 

8.                                       In the event of my death, I hereby
designate the following as my beneficiary(ies) to receive all payments and
shares due me under the Employee Stock Purchase Plan:

 

NAME: (Please print)

 

 

 

 

 

 

(First)  (Middle)(Last)

 

 

 

 

 

 

 

 

 

 

 

 

 

Relationship

 

 

 

 

 

 

 

 

 

 

(Address)

 

--------------------------------------------------------------------------------


 

EMPLOYEE NAME:  (Please print)

 

 

 

 

 

 

(First)

(Middle)(Last)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(Address)

 

 

 

 

 

 

 

Employee’s Social

 

 

 

 

 

Security Number:

 

 

 

 

 

 

 

 

Employee’s Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

I UNDERSTAND THAT THIS SUBSCRIPTION AGREEMENT SHALL REMAIN IN EFFECT THROUGHOUT
SUCCESSIVE OFFERING PERIODS UNLESS TERMINATED BY ME.

 

 

Dated:

 

 

 

 

 

Signature of Employee

 

 

 

 

 

 

 

 

 

 

 

Spouse’s Signature (If beneficiary

 

 

other than spouse)

 

--------------------------------------------------------------------------------


 

Exhibit B

 

VIVUS, INC.

 

1994 EMPLOYEE STOCK PURCHASE PLAN

 

NOTICE OF WITHDRAWAL

 

The undersigned participant in the Offering Period of the VIVUS, Inc. 1994
Employee Stock Purchase Plan which began on                        20        
(the “Enrollment Date”) hereby notifies the Company that he or she hereby
withdraws from the Offering Period.  He or she hereby directs the Company to pay
to the undersigned as promptly as practicable all the payroll deductions
credited to his or her account with respect to such Offering Period.  The
undersigned understands and agrees that his or her option for such Offering
Period will be automatically terminated.  The undersigned understands further
that no further payroll deductions will be made for the purchase of shares in
the current Offering Period and the undersigned shall be eligible to participate
in succeeding Offering Periods only by delivering to the Company a new
Subscription Agreement.

 

 

Name and Address of Participant:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature:

 

 

 

 

 

 

 

Date:

 

 

--------------------------------------------------------------------------------

 